DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication, dated 04/08/2021 , in which claims 1-7 are pending in the application.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 lacks indents.(See MPEP 608.01(m); 37 CFR 1.75(i)). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims, claims 1-7, are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The limitation reciting “participate in an electricity trading process through a certain access mechanism” in claim 1 ( and where else applicable) is vague and confusing. It is not clear what the scope of a certain access mechanism refers to. This renders claims 1-7 indefinite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of trading market data without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claim 1.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a method, which performs a series of steps, e.g.,  electricity market operating organizations and electricity market trading entities are classified into a full-node network and a light-node network respectively; the electricity market operating organizations are equivalent to full nodes, wherein the full nodes store all structured contract basic data and trading data starting from a genesis block, and protect user privacy and confidential information of trading through hash mapping; the electricity market trading entities act as light nodes in a consortium blockchain energy trading network, and participate in an electricity trading process through a certain access mechanism;  and the light nodes, which are scalable and account for a major node proportion, are used to save contract-related trading hash values and trading data with adjacent timestamps that is necessary for brief payment verification, and can upload and full nodes. These limitations describe the abstract idea of trading market data (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: commercial and legal interactions. The system limitations, e.g., weak centralized consortium blockchain, consortium blockchain, peer-to-peer (P2P) network, delegated byzantine fault tolerance consensus mechanism, full-node network, light-node network, full nodes, genesis block, hash mapping, light nodes, consortium blockchain energy trading network, and certain access mechanism do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of weak centralized consortium blockchain, consortium blockchain, peer-to-peer (P2P) network, delegated byzantine fault tolerance consensus mechanism, full-node network, light-node network, full nodes, genesis block, hash mapping, light nodes, consortium blockchain energy trading network, and certain access mechanism are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, weak centralized consortium 
Regarding dependent claims 2-7:
Dependent claims 2-6 are directed to a method, which perform the steps: 
wherein consensus nodes of the consortium blockchain energy trading network are responsible for permission control and bookkeeping, while offline rules restrict behaviors of participants; 
wherein the P2P network is introduced in a bottom layer of a communication architecture of the consortium blockchain energy trading network, while a central server of a conventional client/server (C/S) mode is removed; and central processing unit (CPU) computing resource sharing, disk storage sharing and information exchange are realized among nodes of the P2P network; 
wherein the electricity market operating organizations comprise an electricity trading center and an electricity scheduling organization; the electricity market trading entities comprise a power generation plant, an electricity retailer, a power grid enterprise, an electricity user, and an independent auxiliary service provider; 
wherein the access mechanism of the electricity market trading entity comprises: the electricity market trading entity submits an identity (ID), a geographic location, an energy type, and electricity generation feature information to the electricity trading center, and the ID, the geographic location, the energy type, and the electricity generation feature information are broadcast to the entire network through the consortium blockchain energy trading network; the full nodes of the consortium blockchain energy trading network verify information of a new light node according to a preset condition in a smart contract; an electricity market trading entity that passes the verification joins the consortium blockchain energy trading network, and obtains a specific ID as a unique identification; and 
wherein implementation of consensus communication by the delegated byzantine fault tolerance consensus mechanism comprises: first selecting a bookkeeping node according to node rights, and then achieving consensus through a byzantine fault tolerance algorithm, respectively. 
These steps describe the abstract idea of trading market data (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions).Thus, claims 2-6 are directed to an abstract idea. The additional limitations of a consensus nodes, consortium blockchain energy trading network, P2P network, bottom layer of a communication architecture of the consortium blockchain energy trading network, central server, conventional client/server (C/S), central processing unit (CPU), disk storage, nodes, P2P network, access mechanism, consortium blockchain energy trading network, new light node, smart contract, consensus communication by the delegated byzantine fault tolerance consensus mechanism, and byzantine fault tolerance algorithm are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of 
Dependent claim 7 is directed to a method, which perform the steps: wherein through corresponding modeling of two major indicators of invulnerability and survivability, reliability of the consortium blockchain energy trading network in an electricity trading market is quantified by a quantitative calculation method; specific steps are as follows: calculating a comprehensive invulnerability indicator according to a structure, nodes, and links of the consortium blockchain energy trading network, with a calculation formula(1); calculating, according to the comprehensive invulnerability indicator, an average node invulnerability indicator of the consortium blockchain energy trading network composed of N nodes, with a calculation formula (2); calculating a survivability index of the consortium blockchain energy trading network, with calculation formula (3); and calculating a system survivability indicator of the consortium blockchain energy trading network according to the survivability indicator, with calculation formulas (4) and (5).  These steps describe the abstract idea of trading market data (with the exception of the italicized terms above), which correspond to Mathematical Concepts: mathematical formulas and equations, and mathematical calculations. Thus, claim 7 is directed to 
Dependent claims 2-6 and claim 7 have further defined the abstract idea that is present in their respective independent claim, claim 1; and thus, correspond to Certain Methods of Organizing Human Activity and Mathematical Concepts, respectively; and hence are abstract in nature for the reason presented above.  The dependent claims 2-7 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-7 are directed to an abstract idea. Thus, claims 1-7 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (C.N. Patent Application Publication No. CN108985766A; hereinafter “Jun”), in view of Min (C.N. Patent Application Publication No. CN107392767A; hereinafter “Min”).
Claim 1:
Jun teaches the following limitations:
An electricity market trading method based on a weak centralized consortium blockchain, (Jun, kind of polygon transaction system of electricity market based on block chain technology
 wherein through the consortium blockchain, a peer-to-peer (P2P) network, electricity market operating organizations and electricity market trading entities are classified into a full-node network and a light-node network respectively; (Jun, application of block chain technology, and distributed point-to-point polygon transaction has eliminated traditional centralized settlement of transactions center. The sale of electricity/Demand-side chain transaction is more in sale of electricity/Demand-side pre-selection using alliance's chain application scenarios in block chain technology A host node records the whole Transaction Information of sale of electricity/Demand-side, remaining light node….Light node Whole Transaction Information can be read to the full node application in the chain transaction of place;(See, Abstract: Claim 1 & 2));
the electricity market operating organizations are equivalent to full nodes, wherein the full nodes store all structured contract basic data and trading data starting from a genesis block, and protect user privacy and confidential information of trading through hash mapping; (Jun, The key authority module is used to carry out authority setting to information in sale of electricity/Demand-side chain transaction interior joint, uses private key Place node data is encrypted, and other nodes for obtaining permission license expose its relevant information using public key; Light node Whole Transaction Information can be read to the full node application in the chain transaction of place. (See, Abstract; claim 1));
the electricity market trading entities act as light nodes in a consortium blockchain energy trading network, and participate in an electricity trading process through a certain access mechanism; (Jun, The sale of electricity/Demand-side chain transaction is more in sale of electricity/Demand-side pre-selection using alliance's chain application scenarios in block chain technology A host node records the whole Transaction Information of sale of electricity/Demand-side, remaining light nodes records itself transaction letter as book keeping operation people Breath, wherein chain transaction member be that/power purchase intelligent body is sold in acquirement access qualification. (See, Claim 1));
the light nodes, which are scalable and account for a major node proportion, are used to save contract-related trading hash values and trading data with adjacent timestamps that is necessary for brief payment verification, and can upload and download data from the full nodes.(Jun, The key authority module is used to carry out authority setting to information in sale of electricity/Demand-side chain transaction interior joint, uses private key Place node data is encrypted, and other nodes for obtaining permission license expose its relevant information using public key; Light node Whole Transaction Information can be read to the full node application in the chain transaction of place. (See, Claim 1)).
Jun does not specifically disclose a delegated byzantine fault tolerance consensus mechanism. However, Min discloses: 
and a delegated byzantine fault tolerance consensus mechanism (Min, The invention discloses the method for commerce of the electricity market based on block chain; common recognition algorithm can be completed using existing algorithm, such as Byzantine failure tolerance algorithm (PBFT, Practical Byzantine Fault Tolerance). (See, Abstract; P.4: Lines 67-72 & P.5: Lines 1-3)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Jun with the features of Min’s method for commerce of the electricity market based on blockchain that provide electronic equipment, in which  a transaction has security in the electricity market, high stability, and simple to operate. (Min, P.2 Content of the Invention).
Claim 2:
Jun teaches the following limitation:
wherein consensus nodes of the consortium blockchain energy trading network are responsible for permission control and bookkeeping, while offline rules restrict behaviors of participants. (Jun, A host node records the whole Transaction Information of sale of electricity/Demand-side, remaining light nodes records itself transaction letter as book keeping operation people Breath, wherein chain transaction member be that/power purchase intelligent body is sold in acquirement access qualification. (See, Abstract; Claim 1)).
Claim 3:
Jun teaches the following limitation:
wherein the P2P network is introduced in a bottom layer of a communication architecture of the consortium blockchain energy trading network, while a central server of a conventional client/server (C/S) mode is removed; and central processing unit (CPU) computing resource sharing, disk storage sharing and information exchange are realized among nodes of the P2P network. (Jun, The present invention passes through the application of block chain technology, and distributed point-to-point polygon transaction has eliminated traditional centralized settlement of transactions center, reduced the high cost of single centralization bring and problem of data safety; A host node records the whole Transaction Information of sale of electricity/Demand-side, remaining light nodes records itself transaction letter as book keeping; (See, Abstract; Claims 1-2)).
Claim 4:
Jun teaches the following limitation:
wherein the electricity market operating organizations comprise an electricity trading center and an electricity scheduling organization; the electricity market trading entities comprise a Distributed energy permeability is continuously improved, sales market opens under the new situation, distribution system occurs greatly. The electricity market for measuring independent decision-making participates in main body. With the development of intelligent power grid technology, distributed generation resource accesses distribution on a large scale System, and under the support of multi-agent Technology…. Power generation distributed power source development is at the distributed intelligence body for selling electric one. The distribution of distributed generation resource, dispersed spy When sign is so that it participates in electricity market, extensive point-to-point trade mode is formed. (See, Background Technique, P.3)).
Claim 5:
Jun teaches the following limitation:
wherein the access mechanism of the electricity market trading entity comprises: the electricity market trading entity submits an identity (ID), a geographic location, an energy type, and electricity generation feature information to the electricity trading center, and the ID, the geographic location, the energy type, and the electricity generation feature information are broadcast to the entire network through the consortium blockchain energy trading network; (Jun, Distributed energy permeability is continuously improved, sales market opens under the new situation, distribution system occurs greatly. The electricity market for measuring independent decision-making participates in main body. With the development of intelligent power grid technology, distributed generation resource accesses distribution on a large scale System, and under the support of multi-agent Technology…. Power generation distributed power source development is at the distributed intelligence body for selling electric one. The distribution of distributed generation resource…it participates in electricity market, extensive point-to-point trade mode is formed. (See, Abstract; Claims 1-2; Background Technique, P.3))
the full nodes of the consortium blockchain energy trading network verify information of a new light node according to a preset condition in a smart contract; (Jun, Light node Whole Transaction Information can be read to the full node application in the chain transaction of place; The contract generation module is used to record information in block chain, determines sale of electricity/polygon Transaction Information of Demand-side chain transaction, Generate final transaction contract….transaction is generated by contract generation module and is closed (See, Abstract; Claim 1&2));
an electricity market trading entity that passes the verification joins the consortium blockchain energy trading network, and obtains a specific ID as a unique identification. (Jun, The key authority module is used to carry out authority setting to information in sale of electricity/Demand-side chain transaction interior joint, uses private key Place node data is encrypted, and other nodes for obtaining permission license expose its relevant information using public key; information package is generated into block and encrypted, the pre-selection host node after broadcast through alliance's chain authenticates jointly and Backup Data, completes When before sell Transaction algorithm. (See, Abstract; Claim 1 &2)).
Claim 6:
Jun teaches the following limitation:
wherein implementation of consensus communication by the delegated byzantine fault tolerance consensus mechanism comprises: first selecting a bookkeeping node according to node rights. (Jun, A host node records the whole Transaction Information of sale of electricity/Demand-side, remaining light nodes records itself transaction letter as book keeping 
Jun does not specifically disclose achieving consensus through a byzantine fault tolerance algorithm. However, Min discloses: 
and then achieving consensus through a byzantine fault tolerance algorithm (Min, The invention discloses the method for commerce of the electricity market based on block chain; common recognition algorithm can be completed using existing algorithm, such as Byzantine failure tolerance algorithm (PBFT, Practical Byzantine Fault Tolerance). (See, Abstract; P.4: Lines 67-72 & P.5: Lines 1-3)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Jun with the features of Min’s method for commerce of the electricity market based on blockchain that provide electronic equipment, in which  a transaction has security in the electricity market, high stability, and simple to operate. (Min, P.2 Content of the Invention).
Claim 7:
Min teaches the following limitation:
Regarding Claim 7, Jun discloses the consortium blockchain energy trading network in an electricity trading market is quantified by a quantitative calculation method, but does not specifically disclose wherein through corresponding modeling of two major indicators of invulnerability and survivability, reliability of the consortium blockchain energy trading network in an electricity trading market is quantified by a quantitative calculation method; specific steps are as follows: calculating a comprehensive invulnerability indicator according to a structure, nodes, and links of the consortium blockchain energy trading network, with a 
    PNG
    media_image1.png
    56
    186
    media_image1.png
    Greyscale
wherein li  denotes the number of available communication links connected to a node i; rij denotes communication reliability of the jth available communication link connected to the node i, and ri denotes communication reliability of the node I; calculating, according to the comprehensive invulnerability indicator, an average node invulnerability indicator Itotal of the consortium blockchain energy trading network composed of N nodes, with a calculation formula (2) shown as follows: 
    PNG
    media_image2.png
    55
    148
    media_image2.png
    Greyscale
 wherein Ii denotes comprehensive invulnerability of the node i; calculating a survivability index of the consortium blockchain energy trading network, with calculation formula (3) shown as follows: wherein the survivability index is used to measure a connectivity ability of remaining network nodes and communication links to reorganize network topology after soundness of the communication network is destroyed, and reflects survivability of the nodes and circuitous characteristics of the links;     
    PNG
    media_image3.png
    54
    218
    media_image3.png
    Greyscale
 wherein t denotes a communication hop distance, Pi denotes communication reliability of the node i, Pim denotes survivability of the node i in a hop plane m, which is equal to a product Pim = pnim of communication reliability of all nodes in the hop plane, nim denotes the number of nodes in the mth hop plane of the node i, and lim denotes the number of communication links connected between the node i and other nodes in the mth hop plane; and calculating a system survivability indicator of the consortium blockchain energy trading network according to the survivability indicator, with calculation formulas (4) and (5) shown as follows: for the N-node consortium blockchain energy trading network, the system Stotal is expressed in a weighted manner:  
    PNG
    media_image4.png
    138
    230
    media_image4.png
    Greyscale
 ISCH-21018-USPT/01323633v1114wherein αi denotes a survivability weighting factor of the node i; di is the number of nodes within a certain number of hops from the node i.
However, Min discloses:
wherein through corresponding modeling of two major indicators of invulnerability and survivability, reliability of the consortium blockchain energy trading network in an electricity trading market is quantified by a quantitative calculation method; (Min, The invention discloses the method for commerce of the electricity market based on block chain….By having the characteristics that security is good, stability is high, simple to operate the invention enables the transaction of electricity market; common recognition algorithm is any one in following algorithm kind: Byzantine failure tolerance algorithm….proof of work are calculated ….equity prove mechanism algorithm and authorize equity mechanism algorithm (See, Abstract; Claims 1, 4-5));
specific steps are as follows: calculating a comprehensive invulnerability indicator according to a structure, nodes, and links of the consortium blockchain energy trading network, with a calculation formula(1) shown as follows: 
    PNG
    media_image1.png
    56
    186
    media_image1.png
    Greyscale
wherein li  denotes the number of available communication links connected to a node i; rij denotes communication reliability of the jth available communication link connected to the node i, and ri denotes communication reliability of the node i; (Min, common recognition algorithm is any one in following algorithm kind: Byzantine failure tolerance algorithm….proof of work are calculated ….equity prove mechanism algorithm and authorize equity mechanism algorithm. (Additionally, using the Byzantine failure tolerance algorithm, persons having ordinary skill in art would calculate a comprehensive invulnerability indicator according to a structure, nodes, and links of the consortium blockchain energy trading network using calculation formula (1)); (See, Abstract; Claims 1, 4-5));
calculating, according to the comprehensive invulnerability indicator, an average node invulnerability indicator Itotal of the consortium blockchain energy trading network composed of N nodes, with a calculation formula (2) shown as follows: 
    PNG
    media_image2.png
    55
    148
    media_image2.png
    Greyscale
 wherein Ii denotes comprehensive invulnerability of the node i; (Min, common recognition algorithm is any one in following algorithm kind: Byzantine failure tolerance algorithm….proof of work are calculated ….equity prove mechanism algorithm and authorize equity mechanism algorithm. (Additionally, using the Byzantine failure tolerance algorithm, persons having ordinary skill in art would calculate, according to the comprehensive invulnerability indicator, an average node invulnerability indicator Itotal of the consortium blockchain energy trading network composed of N nodes using calculation formula (2)); (See, Abstract; Claims 1, 4-5));
calculating a survivability index of the consortium blockchain energy trading network, with calculation formula (3) shown as follows: wherein the survivability index is used to measure a connectivity ability of remaining network nodes and communication links to reorganize network topology after soundness of the communication network is destroyed, and reflects survivability of the nodes and circuitous characteristics of the 
    PNG
    media_image3.png
    54
    218
    media_image3.png
    Greyscale
 wherein t denotes a communication hop distance, Pi denotes communication reliability of the node i, Pim denotes survivability of the node i in a hop plane m, which is equal to a product Pim = pnim of communication reliability of all nodes in the hop plane, nim denotes the number of nodes in the mth hop plane of the node i, and lim denotes the number of communication links connected between the node i and other nodes in the mth hop plane; (Min, common recognition algorithm is any one in following algorithm kind: Byzantine failure tolerance algorithm….proof of work are calculated ….equity prove mechanism algorithm and authorize equity mechanism algorithm. (Additionally, using the Byzantine failure tolerance algorithm, persons having ordinary skill in art would calculate a survivability index of the consortium blockchain energy trading network using calculation formula (3)); (See, Abstract; Claims 1, 4-5));
calculating a system survivability indicator of the consortium blockchain energy trading network according to the survivability indicator, with calculation formulas (4) and (5) shown as follows: for the N-node consortium blockchain energy trading network, the system survivability indicator Stotal is expressed in a weighted manner:  
    PNG
    media_image4.png
    138
    230
    media_image4.png
    Greyscale
 ISCH-21018-USPT/01323633v1114wherein αi denotes a survivability weighting factor of the node i; di is the number of nodes within a certain number of hops from the node i. (Min, common recognition algorithm is any one in following algorithm kind: Byzantine failure tolerance algorithm….proof of work are calculated ….equity prove mechanism algorithm and authorize equity mechanism algorithm. (Additionally, using the Byzantine failure tolerance algorithm, persons having ordinary skill in art would calculate a system survivability indicator of the consortium blockchain energy trading network according to the survivability indicator using calculation formulas (4) and (5));(See, Abstract; Claims 1, 4-5)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Jun with the features of Min’s method for commerce of the electricity market based on blockchain that provide electronic equipment, in which  a transaction has security in the electricity market, high stability, and simple to operate. (Min, P.2 Content of the Invention).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Cooner (U.S. Patent Application No. US 2020/0027096-A1) “System, Business and Technical Methods, and Article of Manufacture for Utilizing Internet of Things Technology in Energy Management Systems Designed to Automate the Process of Generating and/or Monetizing Carbon Credits”
Guoliang (C.N. Patent Application No. CN 109978347 A) “The Community Energy Autonomy Method Containing Distributed Power Generation Based on Block Chain Technology”
Xiaohong (C.N. Patent Application No. CN 110599261 A) “Electric Automobile Safety Electric Power Transaction and Excitation System Based on Energy Source Block Chain”
Yoon (K.R. Patent Application No. KR 20210001896 A) “Power Trading Intermediation System of Peer to Peer Type Based on Block Chain Technology”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693 

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                          



Request for Information

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner has reviewed the claims and would like to know where, specifically, the mathematical equation presented in claim 7 came from.  Specifically, Examiner requests that the Applicant provide references to textbook(s), publication(s), etc. where the equation of claim 7 can be found.  If the equations are derived from existing equations, Examiner would like to know where the existing equations can be found.  
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693